DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed March 19, 2019.
Claims 1-14 are pending.
Information Disclosure Statement
Acknowledgment is made that the information disclosure statements filed on 03/19/2019 have been received and considered by the examiner. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification. 
Objection
Claim 6-14 are objected because of the following reasons:
Claim 6 recited limitations of system comprising: a memory: a processor coupled with the memory: The term comprising, coupled with can be interpreted as associated with, linked to, or connected to. The claim language coupled with should be amended as “executable by a hardware processor” to show that a computer (or other hardware component) has actually be configured to perform the recited task.  A computer that is coupled with to perform a task does not necessarily perform the task. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 6, recites the following function limitations: authentication module, aggregator module, storage module, classification module, display module etc. These limitations invoke 35 USC § 112, ¶ 6 because they meets the 3-prong analysis set forth in MPEP 2181. However, the specification and drawings do not disclose sufficient corresponding structures, materials or acts for performing the claimed function. None of the function as recited in claim has links to corresponding hardware structure. As such, Applicant's failed to adequately describe sufficient structure for performing the function claimed or the specification does not disclose sufficient corresponding links and structures, materials or acts for performing the claimed function. As such, Applicant‘s failed to adequately describe sufficient structure for performing the function claimed.

In claim 12 recited the limitations of “users may have a customized user experience”. The phrase “may” in indefinite. Further, user experience is merely intended use or indefinite. Any type of user interest or user search can be user experience. Further, the phrase customized is intended use, as the claim do not define how the data is customized. These limitations does not distinguish the claimed invention from the prior art of record.
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.
Claim Rejections- 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doyle et al. (US 2015/0025977 A1), hereinafter Doyle in view of Kramer (US 2015/0269614 A1), hereinafter Kramer.  
As for claim 1, Doyle teaches a method for providing a plurality of data from a plurality of sources in a computing environment having a memory and a processor, the method comprising: authenticating one or more users to provide an access to a computing platform (abstract, authorization to lunch social media platform);
….one or more jobs on a web server to fetch the plurality of data from the plurality of sources; polling said web server for fetching said plurality of data; aggregating the fetched plurality of data based on one or more user defined rules (see [0022], receiving authorization via user interface and pre-defined parameter, [0023], web destination for internet users, [0027]-[0029], aggregated data received, analyzed, and consumed, lunch, selecting, deploying onto a variety of social networks or social media platforms and interfaces);
storing the aggregated data to a content repository; analysing the aggregated data based on said user defined rules; storing the analysed data in a database (see [0022], [0039]-[0042], user authorization with pre-defined parameter. Aggregating, analysing, parsing incoming data sources. Memory for databases. Conditions, rules, filters controlling which targeted parameters to be targeted for events);
streaming the data based on one or more request received from the web server; rendering said one or more requested data to said users (see [0068], aggregating, analyzing, user interested in applying for a job, generate content or recruiting leads, such as user’s LinkedIn account. Group of users, responsive to which the recommendation engine suggest an advertising client, deploy an appropriate campaigns to the relevant social networks, collected and parsed from a social networks).
Doyle teaches the claimed invention including the limitations of one or more jobs ([0068]). Doyle does not explicitly teach the limitations of scheduling one or more jobs. Although, Doyle teaches parameter include period of time ([0086]). However, in the same field of endeavor, Kramer teaches the limitations of scheduling one or more jobs (see [0031], scheduling module associate with user account).
Doyle and Kramer both references teach features that are directed to analogous art and they are from the same field of endeavor, such as distributing social network data among users, create and manage user account, keyword to search relevant contact associated with user interest.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kramer’s teaching to Doyl's system for both media control and public viewing of an aggregated social information feed. This helps users to keep track of all social developments of those people who they are concerned with, without needing to visit a plurality of different social media websites (see Kramer, [0009]). 
As for claim 6, 
A system for providing a plurality of data from a plurality of sources 10 in a computing environment, the system comprising: a memory; a processor coupled with the memory; an authentication module couple with the processor, the authentication module configured to: authenticate one or more users to provide an access to a computing platform (see abstract);
an aggregator module coupled with the processor, the aggregator module configured to:
….one or more jobs on a web server to fetch the plurality of data from the plurality of sources; poll said web server to fetch said plurality of data; aggregate the fetched plurality of data based on one or more user defined rules; a storage module coupled with the processor, the storage module configured to store the aggregated data to a content repository see [0022], [0039]-[0042]);
classification module coupled with the processor, the classification module configured to: analyse the aggregated data based on said user defined rules and storing the analysed data in a database; stream the data based on the request received from the web server; a display module coupled with the processor, the display module configured to: render said one or more requested data to said users (see [0022], [0068], claim 24, identify categories from user activity, matching topic categories with social media campaign, recommending social media campaign).
Doyle teaches the claimed invention including the limitations of one or more jobs ([0068]). Doyle does not explicitly teach the limitations of schedule one or more jobs. Although, Doyle teaches parameter include period of time ([0086]). However, in the same field of endeavor, Kramer teaches the limitations of schedule one or more jobs (see [0031], scheduling module associate with user account).
Doyle and Kramer both references teach features that are directed to analogous art and they are from the same field of endeavor, such as distributing social network data among users, create and manage user account, keyword to search relevant contact associated with user interest.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kramer’s teaching to Doyl's system for both media control and public viewing of an aggregated social information feed. This helps users to keep track of all social developments of those people who they are concerned with, without needing to visit a plurality of different social media websites (see Kramer, [0009]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Doyle and Kramer teaches:
further comprises authenticating said users using a single sign-on facility, wherein the user is connected to the computing platform by a social identity (see Doyle, [0023]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Doyle and Kramer teaches:
further comprises authenticating said users using the single sign-on facility, wherein the user is connected to the computing platform by a one-time password (see Doyle, [0022]; Also see Kramer, [0023]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Doyle and Kramer teaches:
wherein said one or more jobs comprises fetching an incremental data based on the characteristics of the last fetched data (see Doyle, [0062]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Doyle and Kramer teaches:
wherein analysing includes classifying the aggregated data based on timestamp information, datatype and other user defined parameters (see Doyle, [0058]).
Claims 7-10 correspond in scope to claims 2-5 and are similarly rejected.
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Doyle and Kramer teaches:
further comprises a personalized news feed configured to the aggregator module to aggregate information regarding a specific user which is accessible to one or more users (see Doyle, [0055]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Doyle and Kramer teaches:
further comprises a personal social media access wherein said one or more users may have a customized user experience (see Doyle, [0022], [0159]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Doyle and Kramer teaches:
wherein the aggregator module is further configured to provide a reverse social media integration platform, wherein a post by said specific user on a single computing platform is accessible to said one or more users on plurality of platforms (see Doyle, [0024], [0159]).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Doyle and Kramer teaches:
further comprises a processing module, wherein the processing module coupled with the processor and configured to: provide an e-commerce facility for promotion of activities by the users; provide a chat community for interaction of said users within the chat community, and provide an event calendar to schedule upcoming events (see Doyle, [0025], social network and advertising which can profit the investment, [0126], [0170], purchase order, sale price date etc.; Also see Kramer, [0033]).  
Prior Arts
15. 	US 2017/0006135 A1, teaches data aggregation method and user defined rule, User is accessing distributed resources.  
US 7100195 B1 teaches user to access server, view change, tailored based on information associated with the user. Rule configured with user interface.
Agorapulse feature that will make your life easier, Lisa Kalner Williams, June 22, 2016: teaches Agarapuls which is a social media management tool, allows user to monitor plurality of social platform, provides scheduling activity. This reference cited with IDS filed on 03/19/19. 
Additional prior arts: WO2020070725A1, US 9779260, US 20170199875, US 9390240, US 9361437, US 6633878, US 6718535, these references are state of the art at the time of the claimed invention.    
Conclusion

16.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
17.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
18.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154           
2/22/21